 In the Matter of HARRY M. WILLIAMSON AND HARRY B. WILLIAMSON, APARTNERSIIIP,D/B/AHARRY M. WILLIAMSON & SONandINTERNA-TIONALUNION OF.MINE, MILL AND SMELTER WORKERS,LOCAL 635Case No. R-4965.-Decided March 25, 1943Jurisdiction:fluor spar ore mining and milling industry.Investigation and Certification of Representatives:existence' of question : com-,pany failed to answer union's request for recognition ; contemplated changesin operations in the event company obtained a contract with the United StatesGovernment,- found under the circumstances, not to warrant postponing theelectionUnitAppropriate for Collective Bargaining:company-wide unit comprising mineand mill operations found appropriate notwithstanding union's contention thatunit should be confined to the mine operations; mill operators, leadmen orshiftmen, included in the unit over objection of the union, when contrary tounion's contention, they were found not to be supervisory employees.Mr. Frank McDonough, Jr.,of Denver, Colo., for the Company.,Mr. Ray Lee,of Denver, Colo., andMr. Guy Bash, f ord,of James-town, Colo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly flied 'by InternationalUnion of Mine, Mill and Smelter Workers, Local 635, herein called theUnion, alleging ' that a questionaffectingcommerce hadarisen con-cerning the representation of employees of Harry M. Williamson andHarry B. Williamson, a partnership, d/b/a Harry M. Williamson& Son, Jamestown, Colorado, herein called the Company, the NationalLabor Relations Board provided for an appropriate'hearing upon duenotice before Willard Y. Morris, Trial Examiner.Said hearing was,held at Denver, Colorado, on March 4, 1943.The Company and theUnion appeared, participated, and were afforded full opportunity tobe' heard,to examine and cross-examine witnesses,and to introduce48N. L.R. B., No. 70.547" 521247-43-vol. 48-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence bearing on the issues.The Trial Examiner'srulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHarry M. Williamson and Harry B. Williamson, a partnership,tl/b/aHarry M. Williamson & Son are engaged in the mining andmilling of fluor spar ore at Jamestown, Colorado.During 1942 theCompany mined approximately 4700 tons of ore.All the concen-trates resulting from the reduction of this ore were shipped to pointsoutside the State of Colorado.The Company admits that it isengaged in' 'commerce within' the meaning of the National LaborRelations Act:II.THE ORGANIZATION INVOLVEDInternationalUnion of Mine, Mill and Smelter Workers, Local535, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.,III.THE-QUESTION CONCERNING REPRESENTATION^,^''On^January 11, 1943, the Union,;clailuing to"represent.a^niajulityof the Company's employees, requested the Company to recognize itas the exclusive representative of siicli employees.The Company didnot reply to this request.A statement of the Trial Examiner, read. into evidence- during thehearing, indicates that `tile Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.'We find that a question' affecting commerce has arisen concerning'the representation of employees of the Company, within the meaningof Section 9, (c),and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT,The Union -urges that all production' nd' mainteiiance employeesat the mining operations of the Company,'excluding supervisory;-techhical, and office employees, constitute an appropriate unit.-TheCoiiipany contends that' its entire operations, . consistin' g of 'the em-In its petition, the Union requested a single unit of 'mineandmill^'ifipl'oyees. )J`It,*as not,until'the shearing! that the' Unioncha'nke&its'The Trial Examiner reportedthat theUnion presented 15 membership apphca"ion cardsbearing apparentlygenuine signatures of persons whose names,appear-on -the -Company'spay roll of February2S, 1943There are approximately 32 employees in tl.e appropriateunit. HARRY M. WILLIAMSON&SON549position and asked that the unit be confined to 'mine employees.Therecord indicates that the Union has conducted its organizational cam-paign on a company-wide basis,and that a number of the employeesWorking - at -the , mill ,have designatedas theirbargainingrepresentative.The operations of the mine and the mill are inter-dependent and the payrates aresubstantially similar.We concludethat the company-wide unit is the appropriate one in this case.The Union and the Company agree, and we find, that supervisory,technical, and office employees should be excluded from the appro-priate unit.The parties are in disagreement, however, as to whethermill operators and leachnen should be included; the Union urges thatboth groups be excluded on the ground that they are supervisoryemployees.The mill -operators, of whom there. are four, are paid -on an hourlybasis and receive only a slightly higher rate of pay than their helpers.Each of the operators exercises supervision only over his helper, com-parable to that which a skilled employee customarily exercises withrespect to an assistant.The operators have no authority over otheremployees in the department.There are three employees in thenine classified as leadmen or shift men.The record indicates thatthese employees spend almost the entire day performing manual workand that the amount of -supervision they exercise is negligible.Weators and leadmen is insufficient to warrant excluding them.Accord-ingly, we shall include both groups in the unit.We find that all production and maintenance employees of theCompany, including mill operators and leadmen, but excluding su-pervisory, technical, and office employees, constitute a' unit appro-priate for the purposes of collective bargaining, within the meaningof,8ection 9 (b) of the Act.V. '1111' DETERMINATIONT'OF REPRESENTATIVESJWe shall direct' that the question concerninng.representation' whichhas arise- be resolved by means of, an election by secret,ballot. ,' ,TheUnion requests that an election be held in the immediate future.TheCompany contends that any election that might be directed shouldUnited Sates Government.The. Company is presently negotiatingwith the United St:tcs Government for contracts which might re-_quire it to change its operating methods.Such conteinplatcd- changemight result in the mine employees becoming independent contrac-tors.However, the record indicates that there is considerable un-certainty as to when any contract will be received and if so whetherthe contemplated change in operations will be put into effect.We 550DECISIONS- OF NATIONALLABOR RELATION28 BOARDshall accordingly proceed with an immediate determination of repre-sentatives.We shall direct that the employees eligible to vote in the electionshall be those within the appropriate. unit who were employed dur-ing the pay-roll period immediately preceding the date of the Direc-tion of Election herein, subject to the -limitations, and additions set,forth in the Direction.DIRECTION OF. ELECTIONBy virtue of and pursuant to the, power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as,part of the' investigation to ascertain representa-tives for the purposes of collective bargaining with Harry M. Wil-liamson and Harry B. Williamson, a partnership, d/b/a Harry M.Williamson & Son, Jamestown, Colorado, an election 1by secret ballotshall be conducted as early as possible; but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventeenth Region, actingin this matter as agent-for the National Labor Relations Board, and-subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any, who have since quit or been dis-charged, for cause, to determine whether or not they desire°to be rep-Local 635, affiliated with the Congress of Industrial Organizations,.for the purposes of collective bargaining.